Exhibit 10.1

ALTERNATIVE RELEASE AND AMENDMENT TO SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Alternative Release and Amendment to Severance and Change in Control
Agreement (“Release”) is entered into by Mark Fisher (“Executive”) and Univar
Solutions, Inc. (the “Company”) with respect to the termination of the
employment relationship between Executive and the “Company.

 

1.

Executive’s last day of employment with the Company shall be August 7, 2020
(“Termination Date”). Executive shall not seek future employment or any right to
future employment with the Company, its parent or any of its affiliates.

 

2.

Executive has been provided all compensation and benefits earned Executive by
virtue of employment with the Company, except to the extent that Executive may
still be owed salary earned during the last pay period prior to the Termination
Date and accrued unused vacation and excluding the amount payable to Executive
under the Severance and Change in Control Agreement dated November 19, 2018
between Executive and the Company (“CIC Agreement”).

 

3.

In exchange for Executive’s agreement to amend and modify the CIC Agreement by
extending the period of time during which he is subject to noncompetition and
non-solicitation requirements, as set forth in the attached Exhibit (the terms
of which are expressly made an integral part of this Release), the Company is
paying Executive additional severance, over and above what is required under the
CIC Agreement, as follows, in each case subject to Executive’s continued
compliance with this Release and the attached Exhibit:

 

  a.

In addition to the severance payment described in the CIC Agreement, the Company
shall pay to Executive, in a lump sum payment not later than sixty (60) days
following the Termination Date, an amount equal to $225,000, which is the
approximate market value of Executive’s unvested restricted stock units as of
the Termination Date that would have vested on or before December 31, 2021 if
Executive had remained a Company employee through that date.

 

  b.

In addition to the severance payment described in the CIC Agreement, at the same
time that other participants are paid their bonuses, if any, under the 2020
bonus program, the Company shall pay to Executive a pro rata bonus for the 2020
calendar year based upon the actual level of goal achievement and the number of
full months Executive was employed by the Company in 2020.

 

  c.

Medical and dental coverage continuation for up to eighteen (18) months
following the Termination Date at the same rate paid by active employees,
provided that Employee currently has medical and dental coverage with the
Company and executes the proper COBRA paperwork. The Company may modify its
obligation under this paragraph 3(c) to the extent reasonably necessary (and to
the minimum extent necessary) to avoid any penalty or excise taxes imposed on it
in connection with the continued payment of premiums by the Company under the
Patient Protection and Affordable Care Act of 2010, as amended.

 

1



--------------------------------------------------------------------------------

  d.

Outplacement benefits through an agency of the Company’s choice, for up to 12
month(s) following the Termination Date.

To the extent that reimbursements or other in-kind benefits under this Release
constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. In addition, for purposes of Code
Section 409A, the Employee’s right to receive any installment payments pursuant
to this Release shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Release specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

4.

As consideration for the obligations undertaken by the Company pursuant to the
CIC Agreement and as set forth herein, Executive hereby releases the Company and
its affiliates, and their respective officers, directors, and employees, from
any and all claims, causes of action, and liability for damages of whatever
kind, known or unknown, arising from or relating to Executive’s employment and
separation from employment (“Released Claims”). Released Claims include claims
(including claims to attorneys’ fees), damages, causes of action, and disputes
of any kind whatsoever, including without limitation all claims for wages,
employee benefits, and damages arising out of any: contracts, express or implied
(including the CIC Agreement); tort; discrimination; wrongful termination; any
federal, state, local, or other governmental statute or ordinance, including,
without limitation Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act, as amended (“ADEA”), Fair Labor Standards
Act, the Illinois Human Rights Act, the Illinois Minimum Wage Law, the Illinois
Wage Payment and Collection Act, and the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); and any other legal limitation on the employment
relationship. Notwithstanding the foregoing, “Released Claims” do not include
claims for breach or enforcement of this Release or the CIC Agreement (as
amended by this Release), claims that arise after the execution of this Release,
claims to vested benefits under ERISA, workers’ compensation claims, or any
other claims that may not be released under this Release in accordance with
applicable law.

 

5.

Executive represents and warrants that Executive has not filed any litigation
based on any Released Claims. Executive covenants and promises never to file,
press, or join in any lawsuit based on any Released Claim and agrees that any
such claim, if filed by Executive, shall be dismissed, except that this covenant
and promise does not apply to any claim of Executive challenging the validity of
this Release in connection with claims arising under the ADEA. Executive
represents and warrants that Executive is the sole owner of any and all Released
Claims that Executive may have; and that Executive has not assigned or otherwise
transferred Executive’s right or interest in any Released Claim.

 

2



--------------------------------------------------------------------------------

6.

Executive represents and warrants that Executive has turned over to the Company
all property of the Company, including without limitation all files, memoranda,
keys, manuals, equipment, data, records, and other documents, including
electronically recorded documents and data that Executive received from the
Company or its employees or that Executive generated in the course of employment
with the Company.

 

7.

Executive specifically agrees as follows:

 

  a.

Executive has carefully read this Release and understands it;

 

  b.

Executive is knowingly and voluntarily entering into this Release;

 

  c.

Executive acknowledges that the Company is providing benefits in the form of
payments and compensation, to which Executive would not otherwise be entitled in
the absence of Executive’s entry into this Release, as consideration for
Executive’s entering into this Release;

 

  d.

Executive understands that this Release is waiving any potential claims under
the ADEA and other discrimination statutes, except as provided in this Release;

 

  e.

Executive is hereby advised by this Release to consult with an attorney prior to
executing this Release and has done so or has knowingly and voluntarily waived
the right to do so;

 

  f.

Executive understands he has a period of twenty-one (21) days from the date a
copy of this Release is provided to Executive in which to consider and sign the
Release (during which the offer will remain open), and that Executive has an
additional seven (7) days after signing this Release within which to revoke
acceptance of the Release;

 

  g.

If during the twenty-one (21) day waiting period Executive should elect not to
sign this Release, or during the seven (7) day revocation period Executive
should revoke acceptance of the Release, then this Release shall be void. The
effective date of this Release shall be the eighth day after Executive signs and
delivers this Release, provided he has not revoked acceptance; and

 

  h.

Executive may accept this Release before the expiration of the twenty-one
(21) days, but not before the Termination Date, in which case Executive shall
waive the remainder of the 21-day waiting period.

 

8.

Executive hereby acknowledges his obligation to comply with the obligations that
survive termination of the CIC Agreement, including without limitation those
obligations with respect to confidentiality, inventions and nonsolicitation as
set forth on the attached Exhibit.

 

9.

Section 4 of this Release is integral to its purpose and may not be severed from
this Release. In the event that any other provision of this Release shall be
found to be unlawful or unenforceable, such provision shall be deemed narrowed
to the extent required to make it lawful and enforceable. If such modification
is not possible, such provision shall be severed from the Release and the
remaining provisions shall remain fully valid and enforceable to the maximum
extent consistent with applicable law. To the extent any terms of this Release
are put into question, all provisions shall be interpreted in a manner that
would make them consistent with current law.

 

3



--------------------------------------------------------------------------------

10.

The terms of this Release and the attached Exhibit are different from those in
the CIC Agreement. However, except to the extent that the CIC Agreement is
modified and amended by this Release, the terms of the CIC Agreement shall
remain in full force and effect so long as there is no direct conflict between
the terms of the CIC Agreement and this Release. The parties expressly agree and
acknowledge that to the extent there is a conflict between this Release,
including the Exhibit, and the form of Release and Exhibit B attached to the CIC
Agreement, this Release, including the Exhibit, shall supersede and prevail.

 

11.

This Release shall be interpreted pursuant to Illinois law without regard to
conflicts of law principles.

 

EXECUTIVE:

/s/ Mark Fisher

August 5, 2020

COMPANY:

 

/s/ David C. Jukes

President and Chief Executive Officer August 5, 2020

 

4



--------------------------------------------------------------------------------

EXHIBIT

to

ALTERNATIVE RELEASE AND AMENDMENT TO SEVERANCE AND CHANGE IN CONTROL AGREEMENT

In accordance with Section 19 of the Severance and Change in Control Agreement
entered into between the Executive and the Company on November 19, 2018 (the
“CIC Agreement”), the CIC Agreement is hereby amended as follows:

During Executive’s employment with Univar1, and for a period expiring
twenty-four (24) months after the termination of Executive’s employment,
regardless of the reason, if any, for such termination, Executive shall not, in
the Restricted Geographic Area (defined below), directly or indirectly:

 

1.

solicit or entice away or in any other manner persuade or attempt to persuade
any officer, employee, consultant or agent of Univar or any of its Affiliates to
alter or discontinue his or her relationship with Univar or its Affiliates. This
shall not bar any employee of Univar or its Affiliates from applying for or
accepting employment with any person or entity;

 

2.

solicit from any person or entity that was a customer of Univar or any of its
Affiliates during the last two (2) years of Executive’s employment with Univar,
any business of a type or nature similar to the business that Univar or any of
its Affiliates offered to such customer, if the customer was a person or entity
to which the Executive and/or one or more employees or business units
supervised, managed or directed by Executive sold products or services on behalf
of Univar or its Affiliates during the eighteen (18) month period immediately
preceding the last date of Executive’s employment with Univar;

 

3.

solicit, divert, or in any other manner persuade or attempt to persuade any
supplier of Univar or any of its Affiliates to discontinue its relationship with
Univar or its Affiliates;

 

4.

solicit, divert, take away or attempt to solicit, divert or take away any
customers of Univar or its Affiliates, if the customer was a person or entity to
which the Executive and/or one or more employees or business units supervised,
managed or directed by Executive sold products or services on behalf of Univar
or its Affiliates during the eighteen (18) month period immediately preceding
the last date of Executive’s employment with Univar; or

 

5.

engage in or participate in any of the following businesses, directly or
indirectly, whether as an employer, officer, director, owner, stockholder,
employee, partner, joint venturer or consultant, where Executive’s duties shall
involve any level of strategic input: (a) chemical or ingredients distribution,
or (b) waste remediation. This provision shall not bar Executive from performing
clerical, menial or manual labor for any such business.

 

1 

For the avoidance of doubt, as used herein “Univar” refers to Univar Solutions
Inc.

 

5



--------------------------------------------------------------------------------

For purposes of this Exhibit, the “Restricted Geographic Area” shall mean the
United States and Canada.

So long as Executive does not otherwise violate any of the provisions of this
Exhibit set forth above, nothing in this Exhibit limits Executive’s ability to:

 

  a.

hire an employee of Univar or any of its Affiliates in circumstances under which
such employee first contacts Executive regarding employment; or

 

  b.

own not more than 5% of the equity of a publicly traded entity.

The parties agree that the provisions of this Exhibit do not impose an undue
hardship on Executive and are not injurious to the public, and that Executive
will be able to find meaningful employment without violating any of the
provisions set forth in this Exhibit. These provisions are necessary to protect
the business of Univar and its Affiliates. Because the nature of Executive’s
responsibilities with Univar under this Agreement provide Executive with access
to Confidential Information and Trade Secrets that are valuable and confidential
to Univar and its Affiliates, Univar would not employ Executive if Executive did
not agree to the provisions of this Exhibit. The provisions of this Exhibit
contain reasonable restrictions of scope and duration and Executive received
adequate consideration to agree to them. If a court or other tribunal determines
that any provision of this Section 7 is unreasonably broad or extensive,
Executive agrees that such court should narrow that provision only to the extent
necessary to make it reasonable and enforceable as narrowed.

This Exhibit supplements and does not replace any other obligations the
Executive may have with regard to the subject matter herein.

 

6